249 Ga. 269 (1982)
289 S.E.2d 765
ZANT
v.
HILL.
38415.
Supreme Court of Georgia.
Decided April 7, 1982.
Michael J. Bowers, Attorney General, George M. Weaver, Staff Assistant Attorney General, Joseph Briley, District Attorney, for appellant.
Barry G. Sikes, for appellee.
WELTNER, Justice.
Hill was convicted of murder and rape in the Superior Court of Baldwin County. He received a sentence of death for the murder and a life sentence for the rape. He subsequently petitioned the Superior Court of Butts County for a writ of habeas corpus, which was granted. Hill's death sentence was set aside for want of effective counsel. Zant appeals.
Having reviewed the record in this case, we conclude that there is evidence to support the decision of the habeas corpus court, and it is therefore affirmed. Murray v. Duncan, 224 Ga. 746 (164 SE2d 564) (1968).
Judgment affirmed. All the Justices concur.